         Case 3:16-cv-02954-LB Document 347 Filed 07/14/19 Page 1 of 4




 1 KIEVE LAW OFFICES
     Loren Kieve (56280)
 2   2655 Steiner Street
   San Francisco, California 94115-1141
 3 (415) 364-0060
   lk@kievelaw.com
 4
   Stephen D. Susman (pro hac vice)
 5 SUSMAN GODFREY LLP
   1000 Louisiana, Suite 5100
 6 Houston, TX 77002-5096
   (713) 651-9366
 7 Fax: (713) 654-6670
   ssusman@susmangodfrey.com
 8
   Meng Xi (280099)
 9 SUSMAN GODFREY L.L.P.
   1900 Avenue of the Stars, Suite 1400
10 Los Angeles, California 90067
   (310) 789-3100
11 mxi@susmangodfrey.com

12 Counsel for Plaintiff
   Grouse River Outfitters, Ltd.
13

14                           UNITED STATES DISTRICT COURT FOR THE
15                              NORTHERN DISTRICT OF CALIFORNIA
16                                       San Francisco Division
17 GROUSE RIVER OUTFITTERS, LTD
   ,                                                      CASE NO. 16-CV-02954 LB
18
             Plaintiff,                                   GROUSE RIVER’S REPLY TO
19                                                        ORACLE’S POSITION ON
       vs.                                                REBUTTAL AND CLOSING
20                                                        ARGUMENT
   ORACLE CORP.,
21
             Defendant.
22

23

24
            Rebuttal:
25
            Oracle’s argument, Dkt. 344 at 3:19 et seq., about what Mr. Fallis can and cannot properly
26
     say on rebuttal is without merit.
27

28

                                                     1
                Case 3:16-cv-02954-LB Document 347 Filed 07/14/19 Page 2 of 4




     1            None of Oracle’s three fact witnesses were deposed. Grouse River had no idea what they

     2 would testify to. All of their testimony was “unforeseen.”

     3            Glenn Fallis testified about a phone call with Branden Jenkins on or about January 6, 2014.

     4 He said what happened in that call. It did not include any mention that the NetSuite POS could or

     5 could not handle serialized inventory. To everyone’s surprise, Jenkins testified that (a) the purpose

     6 of the call was to discuss POS and serialized inventory and (b) he told Fallis that POS could not

     7 handle serialized inventory. It was particularly unforeseen because it is contradicted by a whole lot

     8 of documents in evidence in the case. For present purposes, however, Mr. Fallis has the right, on

     9 rebuttal, to tell the jury what actually happened and that Mr. Jenkins did not say anything like this
    10 during the call.

    11            In the parlance of the inapposite case Oracle cites, this was “unforeseen” testimony that
    12 Grouse River has a right to rebut. Daly v. Far E. Shipping Co. PLC., 238 F. Supp. 2d 1231, 1238

    13 (W.D. Wash. 2003), aff'd sub nom. Daly v. Fesco Agencies NA Inc., 108 F. App'x 476 (9th Cir.

    14 2004) (“Rebuttal evidence is allowed ‘to permit a litigant to counter new, unforseen [sic] facts

    15 brought out in the other side's case.’” (citations omitted)); see also United States v. Antonakeas,

    16 255 F.3d 714, 724 (9th Cir. 2001) (“Appellant, on direct examination during the defense case-in-

    17 chief, opened the door for rebuttal by making sweeping denials of any involvement in drugs.”),

    18            As the court stressed in Lepe v. Montgomery, No. CV 18-157-GW (PLA), 2018 WL
    19 5876809, at *13 (C.D. Cal. Sept. 12, 2018), report and recommendation adopted sub nom. Lepe v.

    20 Montgomery, W. L., No. CV 18-157-GW (PLA), 2019 WL 286107 (C.D. Cal. Jan. 18, 2019)

    21 (citation omitted), “[t]he Supreme Court has never held that a prosecutor is precluded from

    22 presenting, in rebuttal, admissible evidence discrediting the defendant’s witnesses that could have

    23 been presented during the prosecution’s case-in-chief where, as here, the prosecution suspects --

    24 but has no way to be certain -- that the defendant will present any alibi witness testimony.”

    25            The same holds true for rebutting Messrs. Swan’s and Murphy’s equally unbelievable
    26 testimony. Grouse River could not have anticipated that Mr. Swan would come up with the notion

    27 that “native,” “standard” and “out-of-the-box” means something (and sometimes) like 80% (and at

    28 other unspecified times something less or more than that percentage). Nor could Grouse River (or
s
         Grouse River Brief re Rebuttal, Etc.               2                CASE NO. 16-CV-02954 LB
         08Cm
                Case 3:16-cv-02954-LB Document 347 Filed 07/14/19 Page 3 of 4




     1 anyone else) have imagined that Mr. Murphy would testify that he had no idea what “native”

     2 meant, or that “gap” did not mean “gap,” or that telling a potential customer that NetSuite could

     3 meet the customer’s stated business requirements would get a sales person “in a lot of trouble.”

     4            This is standard rebuttal fodder.

     5            Of course, Mr. Fallis can rebut Oracle’s expert’s analysis of his business. Damages are part

     6 of a plaintiff’s case-in-chief, but the rebuttal of a defense expert’s attack on the company itself is

     7 not something that a plaintiff can, or should, put in its case-in-chief. See United States v. Hankins,

     8 539 F. App'x 757, 758 (9th Cir. 2013) (“the defense expert's testimony opened up areas of inquiry

     9 properly subject to rebuttal testimony. See United States v. Beck, 418 F.3d 1008, 1016 (9th
    10 Cir.2005) (condoning the admission of testimony to rebut a defense witness' criticism of the

    11 “methodology and use” of a photospread).”).

    12            Nor does Grouse River have to make a “proffer” of its rebuttal evidence. See United States
    13 v. Hankins, 539 F. App'x 757, 758 (9th Cir. 2013) (“Rebuttal testimony is not subject to pretrial

    14 disclosure. The government need not disclose even the names of rebuttal witnesses. See, e.g.,

    15 United States v. Gering, 716 F.2d 615, 621 (9th Cir.1983). A fortiori, it need not disclose the

    16 contents of their testimony.”).

    17            Closing Argument:
    18            The admitted trial exhibits are in evidence and go the jury. The parties are free to argue any
    19 evidence in closing. Oracle’s position on this point is meritless. Rodriguez v. Cate, No. CV 10-

    20 8142-GHK SH, 2012 WL 2458114, at *13 (C.D. Cal. June 12, 2012), report and recommendation

    21 adopted, No. CV 10-8142-GHK SH, 2012 WL 2428172 (C.D. Cal. June 26, 2012) (closing

    22 argument was “based on the evidence”).

    23 Dated: July 14, 2019                                      Loren Kieve
    24                                                           KIEVE LAW OFFICES
    25                                                           Stephen D. Susman
                                                                 Meng Xi
    26
                                                                 SUSMAN GODFREY L.L.P.
    27                                                           By: __/s/ Meng Xi_____________

    28                                                            Meng Xi
s
         Grouse River Brief re Rebuttal, Etc.                3                 CASE NO. 16-CV-02954 LB
         08Cm
                Case 3:16-cv-02954-LB Document 347 Filed 07/14/19 Page 4 of 4




     1
                                                       Counsel for Grouse River Outfitters, Ltd.
     2

     3

     4

     5

     6

     7

     8

     9
    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28
s
         Grouse River Brief re Rebuttal, Etc.      4                CASE NO. 16-CV-02954 LB
         08Cm
